Case 1:19-cv-06189-LDH-RML Document 34 Filed 12/23/20 Page 1 of 2 PageID #: 305




     Pillsbury Winthrop Shaw Pittman LLP
     Four Embarcadero Center, 22nd Floor | San Francisco, CA 94111‐5998 | tel 415.983.1000 | fax 415.983.1200
     MAILING ADDRESS : P.O. Box 2824, San Francisco, CA 94126‐2824 | San Francisco, CA 94111‐5998



                                                                                                        Kenneth E. Keller
                                                                                                        tel: 415.983.1084
                                                                                         kenneth.keller@pillsburylaw.com

     December 23, 2020

     VIA ECF

     The Honorable Robert M. Levy
     United States District Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

               Re:       AirWair International Ltd. v. Primark US Corp. and Primark Ltd.
                         Case No.: 1:19-cv-06189-LDH-RML

     Dear Magistrate Judge Levy:

             We write in response to Primark’s letter of earlier today. In short, Primark’s
     suggestion that AirWair’s focus on discovery in this case is for the improper purpose
     of obtaining documents for the parallel Dutch proceedings is simply false, and
     AirWair reiterates its objection to such continued characterizations by Primark.

             As AirWair indicated at the November 24, 2020 telephonic hearing—and has
     consistently emphasized to Primark’s counsel—the documents AirWair seeks in
     discovery are critical for AirWair to evaluate this case for mediation. The parties
     agreed to seek the Court’s order to extend the mediation deadline to the end of
     January 2021 to allow for the exchange of documents between the parties. That has
     not changed, and there is therefore no need to further extend the mediation deadline,
     as the parties have agreed upon a January 28, 2021 mediation date, and AirWair
     produced today a large tranche of non-confidential documents sought by Primark,
     with a number of confidential documents ready for production upon entry of the
     confidentiality order.

             Notably, Primark has produced no non-confidential documents to date,
     presumably because the documents it intends to produce in response to discovery will
     all be designated Confidential and/or Attorneys’ Eyes Only (AEO). Obtaining these
     documents as far in advance of the mediation to assess them is therefore of paramount
     importance, especially if some of the documents are designated AEO, and AirWair
     needs to seek the Court’s leave to provide such documents to AirWair’s in-house


     www.pillsburylaw.com
Case 1:19-cv-06189-LDH-RML Document 34 Filed 12/23/20 Page 2 of 2 PageID #: 306

     December 23, 2020
     Page 2



     counsel in advance of the mediation. As the Court will recall, Primark is currently
     objecting to AirWair sharing any AEO documents with its in-house counsel.

             Furthermore, AirWair maintains that such documents may also have relevance
     to the Dutch proceedings, and the Court specifically indicated at the November 24,
     2020 hearing that it would afford AirWair the right to seek leave to use such
     documents in the Dutch proceedings as well, which Primark’s letter of today
     acknowledges. At the last hearing regarding the confidentiality order the Dutch
     appeal had not yet been set for hearing. Furthermore, Primark’s counsel incorrectly
     argued that AirWair could not produce new documents at this appeal hearing. That is
     not correct.

             Since the last hearing, the Dutch Proceeding has been set for hearing on
     February 4, 2021 and documents must be offered into evidence in the Dutch appeal
     proceeding by on or about January 25, 2021. AirWair has submitted a declaration
     from its Dutch counsel to clarify any misunderstanding created at the last hearing
     regarding the ability to submit new evidence at that appeal hearing.

              Primark’s latest request to further extend the mediation deadline can only be
     interpreted as an attempt to block any ability of AirWair to raise the issue of the use
     of Primark’s documents with this Court. As stated above, the court explicitly gave
     AirWair the ability to raise this issue and Primark should not be allowed to effectively
     deny AirWair this opportunity under the guise of moving the mediation date. If the
     mediation date is moved, Primark will delay producing documents until the deadline
     for producing any documents in the Dutch appeal hearing has passed. Primark’s
     attempts to delay its document production here by pushing the mediation deadline
     illustrate precisely why the confidentiality order should be entered as soon as possible
     and the exchange of documents should be completed in the upcoming weeks before
     the January 28, 2021 mediation.

              AirWair therefore respectfully reiterates its request that the Court enter the
     confidentiality order at its earliest convenience. AirWair also opposes Primark’s
     latest attempt to avoid producing documents in this case by extending the mediation
     deadline once again.

                                          Respectfully submitted,

                                          /s/ Kenneth E. Keller
                                          Kenneth E. Keller

                                          Attorneys for Plaintiff AIRWAIR INT’L LTD.


     cc:      All Counsel of Record (via ECF)

     www.pillsburylaw.com
